COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00290-CV
 Style:                   Jeffrey A. Harberson v. Brianne Strickland
 Date motion filed*:      April 11, 2019
 Type of motion:          Sixth Letter-Motion to Extend Time to File Brief
 Party filing motion:     Pro se Appellant Jeffrey A. Harberson
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 July 30, 2018
        Number of extensions granted:          5      Current Due Date: April 18, 2019
        Date Requested:                    N/A (no date listed)

Ordered that motion is:
       Granted, in part
             If document is to be filed, document due: May 20, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: Because appellant’s extension claims that his prison unit is currently on its
      annual lockdown since April 1, 2019, which prevents him from sitting at a table or
      attending the law library, the Court construes this letter-motion as an extension request and
      grants it for 30 days, but no further extensions will be granted. See TEX. R. APP. P.
      10.5(b)(1)(C), 38.6(d). Accordingly, this Court will dismiss this appeal for want of
      prosecution if no brief is timely filed by May 20, 2019. See TEX. R. APP. P. 42.3(b).______

Judge’s signature: __/s/ Laura C. Higley___________________________________________
                   x Acting individually       Acting for the Court
Date: __April 18, 2019___